January 10, 1913. The opinion of the Court was delivered by
This was an action in which the plaintiff alleged that she was seized and possessed of a certain lot of land and that the defendants had invaded her possession by taking possession of a part thereof, and threatened to dispossess the plaintiff of the balance.
The plaintiff asked for an injunction. The defendants denied the plaintiff's title and claimed title in themselves.
The case was referred without objection to J.G. Hughes, as special master, to pass upon all issues of both law and fact. There are many exceptions, but they all relate to questions of fact. It is true that complaint asks the court of "equity for an injunction," but the statements of the complaint and answer make a case at law, and this court has no jurisdiction to determine the facts in a case on the law side of the Court, where there is some evidence to sustain the judgment.
There is nothing for this Court to do but to dismiss the appeal.
MR. JUSTICE HYDRICK disqualified. *Page 358